Citation Nr: 0815419	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  07-15 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for pseudofolliculitis 
barbae, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to July 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.  

A videoconference hearing was held before the undersigned 
Veterans Law Judge in February 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

For an increased-compensation claim, such as this one, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, where, as 
here, the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 



measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

The veteran has not been provided with all of the notice 
required by Vazquez-Flores.  Accordingly, on remand, this 
notice must be provided.  

In May 2007, the veteran indicated that his condition flares 
up several times a year, and that it has become worse.  He 
has not been afforded a VA examination since October 2005.  
Another examination should be conducted to obtain information 
to consider his disability under Diagnostic Codes 7800, 7803, 
7804, and 7806.  Also, there appears to be ongoing treatment, 
and any recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claim for an increased rating; (2) the 
information 



and evidence that VA will seek to 
obtain on his behalf; and (3) the 
information or evidence that he is 
expected to provide.  The notice must 
be in accordance with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2007), and 
should:

(a)  Advise the veteran that to 
substantiate his claim, he must 
provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase 
in severity of his pseudofolliculitis 
barbae and the effect that worsening 
has on his employment and daily life; 

(b)  Give him notice of the criteria 
listed in Diagnostic Codes 7800, 7803, 
7804, and 7806; 

(c)  Notify him that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes, 
which typically provide for a range in 
severity of a particular disability 
from noncompensable to as much as 100 
percent, based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and 

(d)  Provide examples of the types of 
medical and lay evidence that the 
veteran may submit (or ask the 
Secretary to obtain) that are relevant 
to establishing entitlement to 
increased compensation, e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer 
statements, job application rejections, 
and any other 



evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Make arrangements to obtain the 
veteran's treatment records for his 
pseudofolliculitis barbae from the 
Little Rock VA treatment facility, 
dated since February 2007.  

3.  Thereafter, schedule the veteran 
for a VA dermatology examination.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with completion of the 
examination report.  

The examiner should identify and 
describe in detail all residuals 
attributable to the veteran's service-
connected pseudofolliculitis barbae.  
Photographs of the affected areas 
should be included with the examination 
report.

The examiner is asked to determine 
whether there is visible or palpable 
tissue loss and either gross distortion 
or asymmetry of any features or paired 
sets of features (nose, chin, forehead, 
eyes (including eyelids), ears 
(auricles), cheeks, lips), or;

Any characteristics of disfigurement, 
including: a scar 5 or more inches (13 
or more cm.) in length; scar at least 
one- quarter inch (0.6 cm.) wide at 
widest part; surface contour of scar 
elevated or depressed on palpation: 
scar adherent to underlying tissue; 
skin hypo-or hyper- pigmented in an 
area exceeding six square inches (39-
sq. cm.); skin texture abnormal 



(irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square 
inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six 
square inches (39-sq. cm.); skin 
indurated and inflexible in an area 
exceeding six square inches (39- sq. 
cm.).; or

Whether 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed 
areas are affected; or whether systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs are 
required for a total duration of 6 
weeks or more during the past 12 month 
period; or 

Whether there are any scars which are 
superficial, unstable (frequent loss of 
covering of skin), or painful on 
examination.  

A rationale for any opinion expressed 
should be provided.

4.  Finally, readjudicate the veteran's 
pending claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


